Citation Nr: 1822764	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-30 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to September 1971.  This matter comes before the Board of Veteran's Appeals (Board) on appeal of a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In a July 2014 substantive appeal, the Veteran requested a hearing before the Board.  Thereafter, in March 2015, the Veteran withdrew his hearing request.  Accordingly, the Board finds that his hearing request has been withdrawn.  See 38 C.F.R. § 20.704(d), (e) (2017).


FINDING OF FACT

The Veteran's tinnitus is not related to service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for tinnitus have not been met.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  In the instant case, VA provided adequate notice in letters sent to the Veteran.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service records and a VA examination are associated with the claims file.  Therefore, VA has met its duty to assist with respect to obtaining pertinent evidence.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

Service Connection

The Veteran is seeking entitlement to service connection for tinnitus.  Specifically, he asserts that during his time in the service, he was exposed to small arms fire, hand grenades, and machine guns as a military police officer.  Additionally, he states that he underwent training to serve in a tank crew, which led to exposure to hazardous noise when the tanks' cannons were used.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  Additionally, evidence of continuous symptoms since active duty is a factor for consideration as to whether a causal relationship exists between an in-service injury or incident and the current disorder as is contemplated under 38 C.F.R. § 3.303(a).

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C. § 1154(a).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C. § 5107(b). 

The Veteran is seeking entitlement to service connection for tinnitus.  However, the Board finds that service connection is not warranted.

The Board recognizes that the Veteran may have been exposed to loud noises in service, as is common with servicemen in his specialty.  However, there is insufficient evidence to establish that such exposure actually resulted in any chronic disability.  Specifically, the service treatment records do not reflect complaints of, treatment for, or a diagnosis related to tinnitus or any kind of hearing disorder.  Significantly, his separation examination was absent of any complaints of or observed symptoms related to tinnitus.  Additionally, his demonstrated hearing at separation was approximately the same level as it was when he entered service.  

In fact, the post-service evidence does not reflect symptoms related to tinnitus for many years after the Veteran left active duty service.  There is not a single treatment record documenting tinnitus until he was diagnosed with it in August 2009.  The Board emphasizes that because the Veteran left active service in 1971, it was not until approximately 38 years later that medical records demonstrate a diagnosis of tinnitus.  Therefore, continuity is not established based on the clinical evidence.

As part of this claim, the Board recognizes the statements regarding the Veteran's history of symptoms.  In this regard, he is competent to report tinnitus.  However, he has provided an inconsistent timeline on when his first symptoms started.  During his February 2013 VA examination, he stated that he was unsure of the onset time of his tinnitus.  In a March 2013 statement, he said that his tinnitus started out "decades ago."  However, as more than 3 decades elapsed between the end of service and when he made that statement, this statement is significantly vague, when he could have mentioned his military service at that time.  Therefore, the Board is unable to rely on testimony alone that the Veteran has experienced tinnitus symptoms continuously since service.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Next, service connection may also be granted when the evidence establishes a medical nexus between his claimed disorder and either his active duty or a service-connected disability.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disorder to active duty despite his contentions to the contrary.

The Board notes that there are no treatment records establishing that the Veteran's tinnitus is related to active duty, nor has any physician asserted that such a relationship exists.  At the February 2013 VA examination, the Veteran reported military noise exposure from gunfire and tanks without the use of ear protection.  However, he also reported that he worked at a power plant for 29 years following service with the use of ear protection.  The examiner concluded that his tinnitus is less likely than not caused by or a result of military noise exposure.  The examiner noted that the Veteran had normal hearing sensitivity throughout service with no significant threshold change for either ear.  With the absence of a significant threshold change for either ear, the cause of tinnitus is probably elsewhere.  The examiner also specifically cited the fact that the Veteran's exposure to significant noise in his occupation likely contributed to his tinnitus.  The Board notes that the Veteran served 19 months of active duty, but was exposed to occupational noise for 29 years.

Therefore, the Board finds that the weight of the competent evidence does not attribute the Veteran's tinnitus to military service despite his contentions to the contrary.  In reaching the above conclusion, the Board also considered the doctrine of reasonable doubt.  38 U.S.C. § 5107(b) (2012).  However, as the most probative evidence is against the claim, the doctrine is not applicable in this case.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In considering this appeal, consideration has been given to the Veteran's statements relating his claimed disability to military service.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Although the Veteran is competent to testify that he suffers from the symptoms of tinnitus, he is not competent to provide a medical opinion linking this disability with his military service.  Such a medical diagnosis and nexus do not involve a simple identification that a layperson is competent to make.  See Jandreau, 492 F.3d at 1377, n.4.  


ORDER

Service connection for tinnitus is denied.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


